Citation Nr: 0513858	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-00 951	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date beyond January [redacted], 2004, for Dependents' 
Educational Assistance (DEA) under the provisions of Chapter 
35, Title 38, United States Code.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from August 1971 to 
February 1976.  He died in November 1984.  The appellant is 
the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that the appellant was not entitled to 
payment of DEA benefits beyond January [redacted], 2004.

The appellant's case was certified on appeal to the Board in 
January 2004.  The appellant submitted statements from her 
mother and a college instructor that were received at the 
Board in March 2004.  The statement from her mother provides 
reasons for why the appellant applied to use her eligibility 
for DEA benefits later in life.  The statement from the 
college instructor is a generic statement addressing the 
appellant's worthiness for a scholarship.  

The two statements do not provide pertinent evidence in 
regard to the issue on appeal.  Although the appellant did 
not submit a waiver of consideration of the statements by the 
agency of original jurisdiction (AOJ), in light of the 
determination that the statements do not provide pertinent 
evidence, the Board will proceed to adjudicate her claim at 
this time.  See 69 Fed. Reg. 53,808 (Sept. 3, 2004) (to be 
codified at 38 C.F.R. § 20.1304(c)).  


FINDINGS OF FACT

1.  The appellant was born on January [redacted], 1978, and is the 
daughter of the veteran.

2.  The veteran died in November 1984.  Eligibility to DEA 
benefits was established.  

3.  The RO received the appellant's Application for 
Survivors' and Dependents' Educational Assistance in October 
2003.

4.  In October 2003, the RO received certification of the 
appellant's enrollment in classes to begin January 5, 2004.

5.  The appellant was notified of her eligibility to receive 
DEA benefits in October 2003 with an ending date of January 
[redacted], 2004, prior to the start of her classes at her college.


CONCLUSION OF LAW

The appellant is not entitled to payment of DEA benefits 
under the provisions of Title 38, Chapter 35, United States 
Code, for course work beyond January [redacted], 2004.  38 U.S.C.A. 
§§ 3501, 3512, (West 2002); 38 C.F.R. §§ 21.3021, 21.3040(c), 
21.3041 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant's VA Form 22-5490, Application for Survivors' 
and Dependents' Educational Assistance, was received at the 
RO in October 2003.  The appellant indicated that she planned 
to enroll at Oregon Community College, beginning in January 
2004.  Information provided by the appellant showed that she 
was born on January [redacted], 1978.

Certification of her enrollment was received in October 2003.  
The certification reflected that the appellant was to attend 
classes beginning with a period from January 5, 2004, to 
March 21, 2004.

In October 2003, the RO notified the appellant that she was 
eligible for DEA benefits.  She was told that she had 45 
months of full-time benefits.  The appellant was also told 
that the ending date for using her benefits was January [redacted], 
2004, and that, generally, she could not use any remaining 
benefits after that date.  Finally, she was told that VA 
could not pay for the enrollment beginning on January 5, 
2004, because her benefits would end prior to the start of 
the term.

The appellant's notice of disagreement (NOD) was received in 
November 2003.  The appellant explained that she had not 
pursued a college education after high school as she wanted 
to travel and experience life.  She was now prepared to 
pursue a college program that would give her a degree in 
nursing.  

The RO issued a statement of the case (SOC) in December 2003.  
The SOC explained that eligibility for Chapter 35 DEA 
benefits was based on the veteran's service-connected death 
in November 1984.  The appellant had eight years to use her 
DEA benefits, beginning on her 18th birthday in January 1996.  
Her entitlement to benefits would end on her 26th birthday in 
January 2004.  

The appellant's substantive appeal was received in December 
2003.  She included a copy of the certificate of death for 
the veteran as well as a Report of Casualty, DD Form 1300, 
dated in November 1984.  The submitted items confirmed the 
veteran's death in November 1984. 

II.  Analysis

Dependents' educational assistance benefits are provided 
pursuant to Chapter 35, Title 38, United States Code, to 
certain qualifying dependents of certain classes of veterans.  

In pertinent part, Chapter 35, Title 38, United States Code, 
extends the VA educational program to children of veterans 
who die of a service-connected disability or who die while 
having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  See 38 
U.S.C.A. § 3501(a)(1) (West 2002); 38 C.F.R. § 21.3021 
(2004).  Ordinarily, an eligible child's period of 
eligibility for educational assistance under Chapter 35 ends 
on her 26th birthday.  38 U.S.C.A. § 3512(a) (West 2002); 38 
C.F.R. §§ 21.3040(a), (c), 21.3041(c), (d) (2004).

In some cases, the delimiting date may be modified or 
extended beyond the 26th birthday.  38 U.S.C.A. § 3512; 38 
C.F.R. § 21.3041(d), (e) (2004).  However, none of the 
circumstances pertaining to a modification or extension of an 
ending date is present in this case.

The appellant submitted her original application for benefits 
in October 2003, prior to her 26th birthday in January 2004.  
The appellant also submitted evidence that she was enrolled 
for a college term to begin on January 5, 2004.

The RO informed her that she was eligible for DEA benefits in 
October 2003.  However, her eligibility would terminate prior 
to her beginning the term slated to begin on January 5, 2004.

There is no dispute in the evidence as to the appellant's 
birth date, or the date of the beginning of the term.  
Consequently, there is no dispute that the appellant reached 
her 26th birthday prior to commencement of the term on 
January 5, 2004.  Therefore, the appellant had not entered 
the term at the time she reached her 26th birthday.

The Board finds that the criteria for payment of DEA benefits 
under the provisions of Title 38, Chapter 35, United States 
Code, beyond January [redacted], 2004, have not been met.  38 U.S.C.A. 
§ 3501(a)(1); 38 C.F.R. §§ 21.3040, 21.3041.  The appellant 
was 26 years of age prior to the effective date that her 
classes begun.  Thus, she is not eligible for Chapter 35 DEA 
benefits beyond January [redacted], 2004.

The appellant has noted that she was not ready to pursue a 
college education at the time she graduated from high school 
and that she wanted to travel and learn about life.  She now 
had settled on pursuing a degree in nursing to provide for 
herself and her family.  In short, the appellant seeks a 
favorable decision based on equity.

The Board's authority to grant the benefit sought by the 
appellant is restricted by the relevant statutes and 
regulations.  As noted above, the Board is bound by the law 
in this matter and is without authority to grant benefits on 
an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board must follow 
the applicable law and, as there is no legal basis for the 
appellant's claim, the appeal must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, 
the claim should be denied on the basis of the absence of 
legal merit).

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and 
its implementing regulations, codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2004).  
The Board notes that the RO failed to apprise the appellant 
of the provisions of the VCAA in the statement of the case, 
or at any other time.  Nevertheless, in this case it is not 
the factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statutes.  In cases such as this, where the disposition is 
based on the law, and entitlement is not shown, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
appeal is without legal merit and further development or 
analysis would not be productive.  Cf. Wensch v. Principi, 15 
Vet. App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  Further action consistent with the 
VCAA is therefore not required.  Mason v. Principi, 16 Vet. 
App. 129 (2002).  


ORDER

Entitlement to payment of DEA benefits under Chapter 35, 
Title 38, United States Code, beyond January [redacted], 2004, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


